DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2015/0137567).  Regarding claim 1, Smith teaches a fall assist device (Figure 1), comprising: a base (12) having a scissor lift attached thereto (14; pivoting arms acting as a scissor lift and attached to the base via 34); a motor (30) coupled to the scissor lift (see intervening structure in Figure 2 that connects the scissor lift to the motor), wherein the motor controls the movement of the scissor lift (see paragraph [0019]); a seat (10) coupled to a top of the scissor lift (see Figure 3).
Examiner Note: A specific definition of “scissor lift” was not given in the applicant’s specification, so the broadest reasonable interpretation was applied.  A definition from Corrosionpedia.com states: 

It appears that Smith satisfies such a definition as items 14 appear to be arranged in a crisscross pattern and fold.  Movement of items 14 is coerced by pressure applied or removed from the bottom sides of 14 via 18, 22 and 30.

Regarding claims 2-4, Smith further teaches a power source operably coupled to the motor; wherein the power source is a wall plug or a battery (see paragraph [0019] where a power cord 20 is an option as well as a battery).

Regarding claim 7, Smith further teaches a covering (32) placed around the scissor lift (see paragraph [0022]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0137567) in view of St. Pierre et al. (US 2014/0042783).  Regarding claim 5, it is described above what is disclosed by Smith; however, the reference does not distinctly disclose a battery compartment attached to the base to store the battery.  
St. Pierre, in a similar field of endeavor, teaches a platform to aide a person of limited mobility including a base structure (102) that has a battery compartment (128) thereon to house a battery and power the movement of the mobility structure (see Figures 1 and 2).  It would have been obvious to one having ordinary skill in the art to modify the base of Smith to include a battery compartment (as in St. Pierre) to house the battery in order to shield the battery from outside damage or corrosive elements.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0137567) in view of Quick et al. (US 2015/0366729).  Regarding claim 6, it is described above what .

Claims 8-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0137567) in view of Richter et al. (US 2010/0148466).  Regarding claim 8, Smith teaches a fall assist device (Figure 1), comprising: a base (12) having a scissor lift attached thereto (14; pivoting arms acting as a scissor lift and attached to the base via 34); a motor (30) coupled to the scissor lift (see intervening structure in Figure 2 that connects the scissor lift to the motor), wherein the motor controls the movement of the scissor lift (see paragraph [0019]); a seat (10) coupled to a top of the scissor lift (see Figure 3).
Examiner Note: A specific definition of “scissor lift” was not given in the applicant’s specification, so the broadest reasonable interpretation was applied.  A definition from Corrosionpedia.com states: 
“A scissor lift is a mechanical lifting platform used to provide temporary access for people and equipment to elevated and inaccessible areas. The device achieves vertical movement through the use of linked folding supports arranged in a crisscross or scissors-like pattern. When moving upward, pressure is applied to the lowest set of supports, causing the remainder of the structure to elongate. Conversely, for downward movement, pressure is released from the lower supports, causing the other supports to retract.” (https://www.corrosionpedia.com/definition/5867/scissor-lift)

However, Smith does not distinctly disclose a handle operably attached to the scissor lift, wherein the handle is configured to manually raise and lower the seat.  Richter, in a similar field of endeavor, teaches an assist device having a scissor lift (see 38 and 40) coupled to a base (16) and a seat (12).  Richter further teaches a handle (89) operably attached to the scissor lift (via intermediate structure), wherein the handle is configured to manually raise and lower the seat (see paragraphs [0028], [0034], [0036], [0040] and [0041]).  It would have been obvious to one having ordinary skill in the art to modify the structure of Smith to incorporate the gas spring (60) and operating lever (89/90) in order to provide a secondary way to raise and lower the seat in case either 1) the battery dies or 2) no power outlet is close by.

Regarding claims 9-11, Smith further teaches a power source operably coupled to the motor; wherein the power source is a wall plug or a battery (see paragraph [0019] where a power cord 20 is an option as well as a battery).

Regarding claim 14, Smith further teaches a housing (32) placed around the scissor lift (see paragraph [0022]). 

Regarding claim 15, Smith in view of Richter teaches a hydraulic system (60) operably coupled to the handle (89) and the scissor lift (38/40), wherein the hydraulic system raises and lowers the scissor lift when the handle is actuated (see paragraphs [0028], [0034], [0036], [0040] and [0041]).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0137567) in view of Richter et al. (US 2010/0148466) as applied above and in further view of St. Pierre et al. (US 2014/0042783).  Regarding claim 12, it is described above what is disclosed by Smith in view of Richter; however, the references do not distinctly disclose a battery compartment attached to the base to store the battery.  
St. Pierre, in a similar field of endeavor, teaches a platform to aide a person of limited mobility including a base structure (102) that has a battery compartment (128) thereon to house a battery and power the movement of the mobility structure (see Figures 1 and 2).  It would have been obvious to one having ordinary skill in the art to modify the base of Smith to include a battery compartment (as in St. Pierre) to house the battery in order to shield the battery from outside damage or corrosive elements.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0137567) in view of Richter et al. (US 2010/0148466) and in further view of Quick et al. (US 2015/0366729).  Regarding claim 13, it is described above what is disclosed by Smith in view of Richter including a power button (28) on the edge of the seat.  However, the references do not distinctly disclose a plurality of buttons located on the edge of the seat, wherein the buttons control the motor.  Quick, in a similar field of endeavor, teaches multiple buttons (see Figure 3 where right, left, back and forward switches are located on a control panel 102) used to control the movement of the seat.  The examiner also notes that Quick teaches that the control panel (which contains the switches) can be located in many places (see paragraph [0037]).  It would have been obvious to one having ordinary skill in the art to increase the number of switches on the seat of Smith (as in Quick) to give the user more freedom of movement within the seat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636